       Case: 4:21-cv-00009-SA-JMV Doc #: 14 Filed: 05/12/21 1 of 1 PageID #: 60




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

C. D. PICKLE, JR.                                                                            PETITIONER

v.                                                                                 No. 4:21CV9-SA-JMV

BURL CAIN, ET AL.                                                                        RESPONDENTS


                               CERTIFICATE OF APPEALABILITY

        The court has entered a final judgment in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court under 28 U.S.C. § 2254 or § 2241, or the

final order in a proceeding under 28 U.S.C. § 2255, and the court, considering the record in the case and

the requirements of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), hereby finds that a certificate of

appealability should not issue.

        For the reasons stated in its opinion, the court finds that the Petitioner has failed to “demonstrate

that the issues are debatable among jurists of reason; that a court could resolve issues in a different

manner; or that the questions are adequate to deserve encouragement to proceed further.” Barefoot v.

Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d 1090 (1993) (superseded by statute)

(citations and quotations omitted); 28 U.S.C. § 2253(c) (1) and (2). Specifically, the court finds, for the

reasons set forth in its memorandum opinion and final judgment, that the instant petition for a writ of

habeas corpus should be dismissed for want of substantive merit.

        SO ORDERED, this, the 12th day of May, 2021.

                                                          /s/ Sharion Aycock
                                                          U. S. DISTRICT JUDGE
